Exhibit 10.1

AMPIO PHARMACEUTICALS, INC.

Common Stock (par value $0.0001)

PLACEMENT AGENT AGREEMENT

December 20, 2011

Fordham Financial Management, Inc.

Summer Street Research Partners

Emerging Growth Equities, Ltd.

c/o Fordham Financial Management, Inc.

14 Wall Street

New York, New York 10005

Dear Sirs:

1. INTRODUCTION. Ampio Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), up to an aggregate of
2,220,255 shares of common stock (each a “Share”, and collectively, the
“Shares”), $0.0001 par value per share (the “Common Stock”) of the Company. The
Placement Agents (defined below) may retain other brokers or dealers to act as
sub-agents or selected-dealers on their behalf in connection with the Offering
(as defined below).

2. AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF SHARES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

2.1 Fordham Financial Management, Inc. (“FFM” or the “Representative”), Summer
Street Research Partners (“SCP”), and Emerging Growth Equities, Ltd. (“EGE”, and
together with the Representative and SCP, the “Placement Agents”) shall be the
exclusive placement agents in connection with the offering and sale of the
Shares from the Company (the “Offering”). Until the Closing Date (as defined in
Section 4 hereof), the Company shall not, without the prior written consent of
the Representative, solicit or accept offers to purchase any Shares otherwise
than through the Placement Agents.

2.2 The Placement Agents will act on a reasonable best efforts basis and the
Company agrees and acknowledges that there is no guarantee of the successful
placement of the Shares, or any portion thereof, in the prospective Offering.
The Placement Agents shall use commercially reasonable efforts to assist the
Company in obtaining performance by each Purchaser whose offer to purchase
Shares was solicited by the Placement Agents and accepted by the Company, but
the Placement Agents shall not, except as otherwise provided in this Agreement,
be obligated to disclose the identity of any potential purchaser or have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the



--------------------------------------------------------------------------------

Placements Agent be obligated to underwrite or purchase any Shares for their
respective accounts and, in soliciting purchases of Shares, each Placement Agent
will act solely as the Company’s agent and not as a principal. Notwithstanding
the foregoing and except as otherwise provided in Section 2.3, it is understood
and agreed that the Placement Agents (or their affiliates) may, solely at their
discretion and without any obligation to do so, purchase Shares from the Company
as principals.

2.3 Subject to the provisions of this Section 2, offers for the purchase of
Shares will be solicited by the Placement Agents as agent for the Company at
such times and in such amounts as the Placement Agents deem advisable. Each
Placement Agent shall communicate to the Company, orally or in writing, each
reasonable offer to purchase the Shares received by it as agent of the Company.
The Company shall have the sole right to accept offers to purchase the Shares
and may reject any such offer, in whole or in part. Each Placement Agent has the
right, in its discretion reasonably exercised, without notice to the Company, to
reject any offer to purchase any of the Shares received by it, in whole or in
part, and any such rejection shall not be deemed a breach of this Agreement.

2.4 The Shares are being sold to the Purchasers at a purchase price of $4.25 per
Share. The purchases of the Shares by the Purchasers shall be evidenced by the
execution of the Subscription Agreements by each of the Purchasers and the
Company.

2.5 As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Representative on behalf of the
Placement Agents, by wire transfer of immediately available funds to an account
or accounts designated by the Representative, an aggregate amount (the
“Placement Fee”) equal to seven percent (7.0%) of the gross proceeds received by
the Company from the sale of the Shares on the Closing Date, and an additional
non-accountable expense allowance in an amount equal to one percent (1.0%) of
the gross proceeds received by the Company from the sale of the Shares on the
Closing Date (the “Expense Allowance”). The Representative acknowledges that the
Company has advanced $50,000 to the Representative, which will be applied
against payment of the Expense Allowance.

2.6 No Shares which the Company has agreed to sell pursuant to this Agreement
and the Subscription Agreements shall be deemed to have been purchased and paid
for, or sold by the Company, until such Shares shall have been delivered to the
Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver any Shares to a Purchaser whose offer it
has accepted, the Company shall indemnify and hold the Placement Agents harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in
Section 8(c) herein.

2.7 The term of the Placement Agents’ exclusive engagement will be for a period
of 1 month, which may be extended for an additional period of one month upon
mutual written agreement of the Representative and the Company (the “Exclusive
Term”). Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification and contribution
contained herein and the

 

2



--------------------------------------------------------------------------------

Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 10 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D), will survive any expiration or
termination of this Agreement. Nothing in this Agreement shall be construed to
limit the ability of the Placement Agents or their affiliates to pursue,
investigate, analyze, invest in, or engage in investment banking, financial
advisory or any other business relationship with persons and entities other than
the Company.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agents and the Purchasers that:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-177116), which
became effective as of October 28, 2011 (the “Effective Date”), including a base
prospectus relating to the securities registered pursuant to the Registration
Statement (the “Base Prospectus”), and such amendments and supplements thereto
as may have been required to the date of this Agreement. The term “Registration
Statement” as used in this Agreement means the registration statement (including
all exhibits, financial schedules and all documents and information deemed to be
a part of the Registration Statement pursuant to Rule 430A of the Rules and
Regulations), as amended and/or supplemented to the date of this Agreement,
including the Base Prospectus. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
has been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission. The Company, if required by the Rules and Regulations of the
Commission, will file the Prospectus (as defined below), with the Commission
pursuant to Rule 424(b) of the Rules and Regulations. The term “Prospectus” as
used in this Agreement means the prospectus, in the form in which it is to be
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations,
or, if the prospectus is not to be filed with the Commission pursuant to Rule
424(b), the prospectus in the form included as part of the Registration
Statement as of the Effective Date, except that if any revised prospectus or
prospectus supplement shall be provided to the Placement Agents by the Company
for use in connection with the Offering which differs from the Prospectus
(whether or not such revised prospectus or prospectus supplement is required to
be filed by the Company pursuant to Rule 424(b) of the Rules and Regulations),
the term “Prospectus” shall refer to such revised prospectus or prospectus
supplement, as the case may be, from and after the time it is first provided to
the Placement Agents for such use. Any preliminary prospectus or prospectus
subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 of the Rules and Regulations is hereafter called
a “Preliminary Prospectus.” Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the

 

3



--------------------------------------------------------------------------------

documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the last to occur of the Effective Date, the date
of the Preliminary Prospectus, or the date of the Prospectus, and any reference
herein to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed. If the Company has filed an abbreviated
registration statement to register additional securities pursuant to Rule 462(b)
under the Rules (the “462(b) Registration Statement”), then any reference herein
to the Registration Statement shall also be deemed to include such 462(b)
Registration Statement.

(b) As of the Applicable Time (as defined below) and as of the Closing Date, the
Pricing Prospectus (as defined below) and the information included on Schedule A
hereto, all considered together (collectively, the “General Disclosure
Package”), does not include or will not include, any untrue statement of a
material fact or omitted or as of the Closing Date will omit, to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from the General Disclosure Package, in reliance upon,
and in conformity with, written information furnished to the Company by the
Placement Agents specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 18). As used in paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 5:30 P.M., New York time, on the date of this Agreement.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

(c) No order preventing or suspending the use of any Preliminary Prospectus or
the Prospectus relating to the Offering has been issued by the Commission, and
no proceeding for that purpose or pursuant to Section 8A of the Securities Act
has been instituted or threatened by the Commission, and each Preliminary
Prospectus (if any), at the time of filing thereof, conformed in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information.

 

4



--------------------------------------------------------------------------------

(d) At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information.

(e) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(f) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act.

(g) The Company and each of its subsidiaries (as defined in Section 15) has been
duly organized and are validly existing as corporations or other legal entities
in good standing (or the foreign equivalent thereof) under the laws of their
respective jurisdictions of organization. The Company and each of its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to so
qualify or have such power or authority (i) would not have, singly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, assets, business of the Company and its subsidiaries
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by the Agreement, the General Disclosure Package or
the Prospectus (any such effect as described in clauses (i) or (ii), a “Material
Adverse Effect”). The Company owns or controls, directly or indirectly, only the
following corporations, partnerships, limited partnerships, limited

 

5



--------------------------------------------------------------------------------

liability companies, associations or other entities: DMI Life Sciences, Inc., a
Delaware corporation, and DMI Acquisition Corp., a Delaware corporation, and DMI
BioSciences, Inc., a Colorado corporation.

(h) The Company has the full right, power and authority to enter into this
Agreement and each of the Subscription Agreements, and to perform and to
discharge its obligations hereunder and thereunder, and each of this Agreement
and each of the Subscription Agreements has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principals of equity.

(i) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with federal and state securities laws, and
conform to the description thereof contained in the General Disclosure Package
and the Prospectus. As of December 19, 2011, there were 28,861,179 shares of
Common Stock issued and outstanding and no shares of Preferred Stock, par value
$0.0001 per share of the Company issued and outstanding and 33,371,061 shares of
Common Stock were issuable upon the exercise of all options, warrants and
convertible securities outstanding as of such date. Since such date, the Company
has not issued any securities, other than Common Stock of the Company issued
pursuant to the exercise of stock options previously outstanding under the
Company’s stock option plans or the issuance of restricted Common Stock pursuant
to employee stock purchase plans. All of the Company’s options, warrants and
other rights to purchase or exchange any securities for shares of the Company’s
capital stock have been duly authorized and validly issued and were issued in
compliance with US federal and state securities laws. The Shares to be issued
and sold by the Company under this Agreement and the Subscription Agreements
have been duly authorized and, when issued, delivered and paid for in accordance
with the terms of this Agreement and the Subscription Agreements, will have been
validly issued and will be fully paid and nonassessable and will conform to the
description thereof in the General Disclosure Package and the Prospectus, and
will be free of statutory and contractual preemptive rights, registration
rights, resale rights, rights of first refusal and similar rights, other than as
described in the General Disclosure Package and the Prospectus. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
shares of capital stock, options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those described above or accurately described in
the General Disclosure Package. The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, as described in the General Disclosure Package and
the Prospectus, accurately and fairly present the information required to be
shown with respect to such plans, arrangements, options and rights.

 

6



--------------------------------------------------------------------------------

(j) All the outstanding shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the General Disclosure
Package or the Prospectus, are owned by the Company directly or indirectly
through one or more wholly-owned subsidiaries, free and clear of any claim,
lien, encumbrance, security interest, restriction upon voting or transfer or any
other claim of any third party.

(k) The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company, and the issuance and sale of the Shares
by the Company and the consummation of the transactions contemplated hereby and
thereby will not (with or without notice or lapse of time or both) (i) conflict
with or result in a breach or violation of any of the terms or provisions of,
constitute a default or Debt Repayment Triggering Event (as defined below)
under, give rise to any right of termination or other right or the cancellation
or acceleration of any right or obligation or loss of a benefit under, or give
rise to the creation or imposition of any lien, encumbrance, security interest,
claim or charge upon any property or assets of the Company or any subsidiary
pursuant to, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) nor will such actions result in any violation of the provisions of
the charter or by-laws (or analogous governing instruments, as applicable) of
the Company or any of its subsidiaries or (iii) result in any violation of any
law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their properties or assets; except
in the cases of clauses (i) and (iii) to the extent that any such conflict,
breach, violation or default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. A “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its subsidiaries.

(l) Except for the registration of the Shares under the Securities Act and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the Exchange Act and applicable state or foreign securities laws,
the Financial Industry Regulatory Authority (“FINRA”) and the Nasdaq Capital
Market (“Nasdaq CM”) in connection with the offering and sale of the Shares by
the Company, no consent, approval, authorization or order of, or filing,
qualification or registration with, any court or governmental agency or body,
foreign or domestic having jurisdiction over the Company or any of its
properties or assets, which has not been made, obtained or taken and is not in
full force and effect, is required for the execution, delivery and performance
of this Agreement and the Subscription Agreements by the Company, the offer or
sale of the Shares or the consummation of the transactions contemplated hereby
or thereby.

 

7



--------------------------------------------------------------------------------

(m) To the Company’s knowledge, Ehrhardt Keefe Steiner & Hottman PC, who have
certified certain financial statements and related schedules included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, is an independent registered public accounting firm
as required by the Securities Act and the Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”).

(n) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present the financial
position and the results of operations and changes in financial position of the
Company and its consolidated subsidiaries and other consolidated entities at the
respective dates or for the respective periods therein specified. Such
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved except as may be
set forth in the related notes included or incorporated by reference in the
General Disclosure Package. The financial statements, together with the related
notes and schedules, included or incorporated by reference in the General
Disclosure Package and the Prospectus comply in all material respects with the
Securities Act, the Exchange Act, and the Rules and Regulations and the rules
and regulations under the Exchange Act. No other financial statements or
supporting schedules or exhibits are required by the Securities Act or the Rules
and Regulations to be described, or included or incorporated by reference in the
Registration Statement, the General Disclosure Package or the Prospectus. There
is no pro forma or as adjusted financial information which is required to be
included or incorporated by reference in the Registration Statement, the General
Disclosure Package, or and the Prospectus in accordance with the Securities Act
and the Rules and Regulations which has not been included or incorporated as so
required.

(o) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries, or
any material adverse changes, or any development involving a prospective
material adverse change, in or affecting the business, assets, general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries taken as a whole, otherwise than as set forth
or contemplated in the General Disclosure Package.

(p) Except as set forth in the General Disclosure Package, there is no legal or
governmental action, suit, claim or proceeding pending to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company or any of its

 

8



--------------------------------------------------------------------------------

subsidiaries is the subject which is required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or a
document incorporated by reference therein and is not described therein, or
which, singly or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could have a Material Adverse Effect or prevent the
consummation of the transactions contemplated hereby; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others.

(q) Neither the Company nor any of its subsidiaries is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) violation in any respect of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets may be subject except, in the case of clauses (ii) and
(iii) of this paragraph (q), for any violations or defaults which, singly or in
the aggregate, would not have a Material Adverse Effect.

(r) The Company and each of its subsidiaries possess all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies which are necessary or desirable for the ownership of their respective
properties or the conduct of their respective businesses as described in the
General Disclosure Package and the Prospectus (collectively, the “Governmental
Permits”) except where any failures to possess or make the same, singly or in
the aggregate, would not have a Material Adverse Effect. The Company and its
subsidiaries are in compliance with all such Governmental Permits; all such
Governmental Permits are valid and in full force and effect, except where the
validity or failure to be in full force and effect would not, singly or in the
aggregate, have a Material Adverse Effect. Neither the Company nor any
subsidiary has received notification of any revocation or modification (or
proceedings related thereto) of any such Governmental Permit and the Company has
no reason to believe that any such Governmental Permit will not be renewed.

(s) Neither the Company nor any of its subsidiaries is or, after giving effect
to the Offering and the application of the proceeds thereof as described in the
General Disclosure Package and the Prospectus, will become an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

(t) Neither the Company, its subsidiaries, nor to the Company’s knowledge, any
of the Company’s or its subsidiaries’ officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.

 

9



--------------------------------------------------------------------------------

(u) The Company and its subsidiaries own or possesses the right to use all
patents, trademarks, trademark registrations, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted and described in the General
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company and its subsidiaries with respect to the foregoing except for those that
could not have a Material Adverse Effect. The Intellectual Property licenses
described in the General Disclosure Package and the Prospectus are valid,
binding upon, and enforceable by or against the parties thereto in accordance to
its terms. The Company and each of its subsidiaries has complied in all material
respects with, and is not in breach nor has received any asserted or threatened
claim of breach of, any Intellectual Property license, and the Company has no
knowledge of any breach or anticipated breach by any other person to any
Intellectual Property license except where such breach, singularly or in the
aggregate, would not have a Material Adverse Effect. Except as described in the
General Disclosure Package, to the knowledge of the Company, no claim has been
made against the Company or any of its subsidiaries alleging the infringement by
the Company or any of its subsidiaries of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person except to the extent that any such claim
does not have a Material Adverse Effect. The Company and each of its
subsidiaries has taken all reasonable steps to protect, maintain and safeguard
its rights in all Intellectual Property, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s or any of its
subsidiaries’ right to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted.

(v) The Company and each of its subsidiaries have good and marketable title in
fee simple to, or have valid rights to lease or otherwise use, all items of real
or personal property, which are material to the business of the Company and its
subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances, security interests, claims and defects that do not, singly or in
the aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the General Disclosure Package and the Prospectus, are in full force and effect,
and neither the Company nor any subsidiary has received any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

 

10



--------------------------------------------------------------------------------

(w) No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the best of the Company’s knowledge, is imminent, and
the Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, manufacturers,
customers or contractors, that could reasonably be expected, singly or in the
aggregate, to have a Material Adverse Effect. The Company is not aware that any
key employee or significant group of employees of the Company or any subsidiary
plans to terminate employment with the Company or any such subsidiary.

(x) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any of its subsidiaries which
could, singly or in the aggregate, have a Material Adverse Effect. Each employee
benefit plan of the Company or any of its subsidiaries is in compliance in all
material respects with applicable law, including ERISA and the Code. The Company
and its subsidiaries have not incurred and could not reasonably be expected to
incur liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any pension plan (as defined in ERISA). Each pension plan for
which the Company or any of its subsidiaries would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified, and
nothing has occurred, whether by action or by failure to act, which could,
singly or in the aggregate, cause the loss of such qualification.

(y) The Company and its subsidiaries are in compliance with all foreign,
federal, state and local statutes, rules, laws and regulations relating to the
use, treatment, storage and disposal of hazardous or toxic substances, materials
or wastes and the protection of health and safety or the environment, which are
applicable to their properties, assets, businesses and operations
(“Environmental Laws”), except where the failure to comply would not, singularly
or in the aggregate, have a Material Adverse Effect. There has been no use,
storage, generation, transportation, handling, treatment, disposal, discharge,
emission, or other release of any kind of hazardous or toxic substances,
materials or wastes by, due to, or caused by the Company or any of its
subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its subsidiaries is or may otherwise be liable)
upon any of the property now or previously owned, leased, or operated by the
Company or any of its subsidiaries, or upon any other property, in violation of,
or which would give rise to any liability under, any Environmental Law, except
for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment of any hazardous or toxic substances,
materials or wastes with respect to which the Company has knowledge, except for
any such disposal, discharge, emission, or other release of any kind which

 

11



--------------------------------------------------------------------------------

would not have, singularly or in the aggregate with all such disposals,
discharges, emissions and other releases, a Material Adverse Effect. In the
ordinary course of business, the Company and its subsidiaries conduct periodic
reviews of the effect of Environmental Laws on their business and assets, as
part of which they identify and evaluate associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws and
Governmental Permits issued thereunder, any related constraints on operating
activities and any potential liabilities to third parties). On the basis of such
reviews, the Company and its subsidiaries have reasonably concluded that such
associated costs and liabilities would not have, singularly or in the aggregate,
a Material Adverse Effect.

(z) The Company and its subsidiaries, each (i) has timely filed all necessary
federal, state, local and foreign tax returns, and all such returns were true,
complete and correct, (ii) has paid all federal, state, local and foreign taxes,
assessments, governmental or other charges due and payable for which it is
liable, including, without limitation, all sales and use taxes and all taxes
which the Company or any of its subsidiaries is obligated to withhold from
amounts owing to employees, creditors and third parties, and (iii) does not have
any tax deficiency or claims outstanding or assessed or, to its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (z), that would not, singly or in
the aggregate, have a Material Adverse Effect. The Company and its subsidiaries,
each has not engaged in any transaction which is a corporate tax shelter or
which could be characterized as such by the Internal Revenue Service or any
other taxing authority. The accruals and reserves on the books and records of
the Company and its subsidiaries in respect of tax liabilities for any taxable
period not yet finally determined are adequate to meet any assessments and
related liabilities for any such period, and since December 31, 2010 the Company
and its subsidiaries each has not incurred any liability for taxes other than in
the ordinary course.

(aa) The Company and the subsidiaries carry or are covered by insurance against
such losses and risks and in such amounts as are prudent and customary in the
respective businesses and industries in which the Company and its subsidiaries
are engaged, including, but not limited to, directors and officers insurance
coverage. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

(bb) The Company and its subsidiaries each maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package, since the
end of the

 

12



--------------------------------------------------------------------------------

Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(cc) The minute books of the Company have been made available to the Placement
Agents and counsel for the Placement Agents, and such books (i) contain a
complete summary of all meetings and actions of the board of directors
(including each board committee) and shareholders of the Company (or analogous
governing bodies and interest holders, as applicable), since the time of its
incorporation through the date of the latest meeting and action, and
(ii) accurately in all material respects reflect all transactions referred to in
such minutes.

(dd) There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the General Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any of the other parties thereto, and neither the Company nor any of
its subsidiaries has received notice nor does the Company have any other
knowledge of any such suspensions or terminations or pending or threatened
suspension or termination, except for such pending or threatened suspensions or
terminations that would not reasonably be expected to, singly or in the
aggregate, have a Material Adverse Effect.

(ee) No relationship, direct or indirect, exists between or among the Company
and any of its subsidiaries on the one hand, and the directors, officers,
stockholders (or analogous interest holders), customers or suppliers of the
Company or any of its subsidiaries or any of their affiliates on the other hand,
which is required to be described in the General Disclosure Package and the
Prospectus or a document incorporated by reference therein and which is not so
described.

(ff) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company or any of its subsidiaries
because of the filing or effectiveness of the Registration Statement or
otherwise, except for persons and entities who have expressly waived such right
in writing or who have been given timely and proper written notice and have
failed to exercise such right within the time or times required under the terms
and conditions of such right. Except as described in the General Disclosure
Package, there are no persons with registration rights or similar rights to have
any securities registered by the Company or any of its subsidiaries under the
Securities Act, except where the failure to so register would not be expected
to, singularly or in the aggregate, have a Material Adverse Effect.

 

13



--------------------------------------------------------------------------------

(gg) Neither the Company nor any of its subsidiaries own any “margin securities”
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Shares will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Shares to
be considered a “purpose credit” within the meanings of Regulation T, U or X of
the Federal Reserve Board.

(hh) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Company or any Placement Agent for a brokerage commission, finder’s
fee or like payment in connection with the Offering or any transaction
contemplated by this Agreement, the Subscription Agreements, the Registration
Statement, the General Disclosure Package or the Prospectus.

(ii) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
The Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
is listed on the Nasdaq CM, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq CM, nor has the Company received any notification that the Commission or
FINRA is contemplating terminating such registration or listing. No consent,
approval, authorization or order of, or filing, notification or registration
with, the Nasdaq CM is required for the listing and trading of the Common Stock
on the Nasdaq CM, except for (i) a Notification Form: Listing of Additional
Shares, and (ii) a Notification Form: Change in the Number of Shares
Outstanding.

(jj) Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, the Company is in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder or implementing the provisions
thereof (the “Sarbanes-Oxley Act”) that are in effect.

(kk) The Company is in compliance in all material respects with all applicable
corporate governance requirements set forth in the Nasdaq Marketplace Rules that
are in effect.

(ll) Neither the Company, nor to the knowledge of the Company, any agent or
other person acting on behalf of the Company, has (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment or contribution to foreign or domestic government officials or employees
or to any foreign or domestic political parties or campaigns from corporate
funds, or otherwise, or which are of the character required to be disclosed in
the Registration Statement, the General Disclosure Package or the Prospectus or
a document incorporated by reference therein or (iii) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

14



--------------------------------------------------------------------------------

(mm) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s or any of
its subsidiaries’ liquidity or the availability of or requirements for their
capital resources required to be described in the General Disclosure Package and
the Prospectus or a document incorporated by reference therein which have not
been described as required.

(nn) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any of its subsidiaries to or for the benefit of
any of the officers or directors of the Company, any of its subsidiaries or any
of their respective family members, except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.

(oo) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate in
all material respects, and such data agree in all material respects with the
sources from which they are derived.

(pp) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending, or to the
knowledge of the Company, threatened.

(qq) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(rr) Neither the Company nor subsidiary nor any of their affiliates (within the
meaning of FINRA’s NASD Conduct Rule 5121(f)(1)) directly or indirectly
controls, are controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.

 

15



--------------------------------------------------------------------------------

(ss) The conditions to the use of Form S-3 in connection with the Offering as
contemplated hereby have been satisfied. The Registration Statement meets, and
the offering and sale of the Shares as contemplated hereby complies with, the
requirements of Rule 415 under the Securities Act (including, without
limitation, Rule 415(a)(4) and (a)(5) of the Rules and Regulations).

(tt) No approval of the shareholders of the Company under the rules and
regulations of Nasdaq (including Rule 5635 of the Nasdaq Global Marketplace
Rules) is required for the Company to issue and deliver to the Purchasers the
Shares.

Any certificate signed by or on behalf of the Company and delivered to the
Representative or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.

4. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Representative pursuant to Sections 5 and 7
hereof shall be at 10:00 A.M., New York time, on December 27, 2011 (the “Closing
Date”) at the office of Goodwin Procter LLP, 620 Eighth Avenue, New York, NY
10018.

5. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agents and the Purchasers:

(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Representative and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Representative containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on rules 430A,
430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the Rules
and Regulations not later than the second (2nd) business day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A of the Rules and Regulations; to notify the
Representative immediately of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Representative shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Representative, promptly after it receives notice thereof, of the
time when any amendment to any Registration Statement has been filed or becomes
effective or any supplement to the General Disclosure Package or the Prospectus
or any amended Prospectus has been filed and to furnish the Representative
copies thereof; to file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 163(b)(2); to file promptly all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14 or
15(d) of the Exchange Act subsequent to the date of the

 

16



--------------------------------------------------------------------------------

Prospectus and for so long as the delivery of a prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) of the Rules and Regulations) is required
in connection with the offering or sale of the Shares; to advise the
Representative, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus or the Prospectus, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the General Disclosure Package or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus or the Prospectus
or suspending any such qualification, and promptly to use its reasonable best
efforts to obtain the withdrawal of such order.

(b) If at any time when a Prospectus relating to the Shares is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Representative, and upon the Representative’s request, the Company will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agents, without charge, such number of copies thereof as the
Placement Agents may reasonably request.

(c) If the General Disclosure Package is being used to solicit offers to buy any
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Representative, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or to make the statements therein not conflict with the
information contained or incorporated by reference in the Registration Statement
then on file and not superseded or modified, or if it is necessary at any time
to amend or supplement the General Disclosure Package to comply with any law,
the Company promptly will either (i) prepare, file with the Commission (if
required) and furnish to the Placement Agents and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or conflict with
the Registration Statement then on file, or so that the General Disclosure
Package will comply with law.

 

17



--------------------------------------------------------------------------------

(d) To the extent not available on the Commission’s EDGAR system, to furnish
promptly to the Placement Agents and to counsel for the Placement Agents a
signed copy of the Registration Statement as originally filed with the
Commission, and of each amendment thereto filed with the Commission, including
all consents and exhibits filed therewith.

(e) To the extent not available on the Commission’s EDGAR system, to deliver
promptly to the Representative in New York City such number of the following
documents as the Representative shall reasonably request: (i) conformed copies
of the Registration Statement as originally filed with the Commission (in each
case excluding exhibits), (ii) each Preliminary Prospectus, (iii) the Prospectus
(the delivery of the documents referred to in clauses (i), (ii) and (iii) of
this paragraph (e) to be made not later than 10:00 A.M., New York time, on the
business day following the execution and delivery of this Agreement),
(iv) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (v) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (iv) and
(v) of this paragraph (e) to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (vi) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (v) of this paragraph (e) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such document).

(f) To make generally available to its shareholders as soon as practicable, but
in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company (which need not be audited)
complying with Section 11(a) of the Securities Act and the Rules and Regulations
(including, at the option of the Company, Rule 158).

(g) To take promptly from time to time such actions as the Representative may
reasonably request to qualify the Shares for the offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Representative may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Shares in such jurisdictions; provided that the Company shall not be
obligated to qualify as foreign corporations in any jurisdiction in which they
are not so qualified or to file a general consent to service of process in any
jurisdiction.

(h) To the extent not available on the Commission’s EDGAR system, upon request,
during the period of five (5) years from the date hereof, to deliver to the
Placement Agents, (i) as soon as they are available, copies of all reports or
other communications furnished to shareholders, and (ii) as soon as they are
available, copies of any reports and financial statements furnished or filed
with the Commission or any national securities exchange or automatic quotation
system on which the Common Stock is listed or quoted.

 

18



--------------------------------------------------------------------------------

(i) To supply the Representative with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Shares under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.

(j) Prior to the Closing Date, to furnish to the Representative, as soon as they
have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and the
Prospectus.

(k) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings or business
affairs (except for routine oral marketing communications in the ordinary course
of business and consistent with the past practices of the Company and of which
the Representative is notified), without the prior written consent of the
Representative, unless in the judgment of the Company and its counsel, and after
notification to the Placement Agents, such press release or communication is
required by law.

(l) Until the Representative shall have notified the Company of the completion
of the Offering, that the Company will not, and will use its reasonable best
efforts to cause its affiliated purchasers (as defined in Regulation M under the
Exchange Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Shares, or attempt to induce any person to purchase any
Shares; and not to, and to use its reasonable best efforts to cause its
affiliated purchasers not to, make bids or purchase for the purpose of creating
actual, or apparent, active trading in or of raising the price of the Shares.

(m) Use its reasonable best efforts not to take any action prior to the Closing
Date which would require the Prospectus to be amended or supplemented pursuant
to Section 5.

(n) To at all times comply with all applicable provisions of the Sarbanes-Oxley
Act in effect from time to time.

(o) To apply the net proceeds from the sale of the Shares as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”

(p) To use its best efforts to list, effect and maintain, subject to notice of
issuance, the Shares on the Nasdaq CM.

(q) To use its best efforts to do and perform all things required to be done or
performed under this Agreement and the Subscription Agreements by the Company
prior to the Closing Date and to satisfy all conditions precedent to the
delivery of the Shares.

 

19



--------------------------------------------------------------------------------

6. PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by the
Placement Agents, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Shares to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the registration of the Shares under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, the General Disclosure Package, the
Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail, telex or other means of
communications; (d) any applicable listing, quotation or other fees; (e) the
fees and expenses of qualifying the Shares under the securities laws of the
several jurisdictions as provided in Section 5(g) and of preparing, printing and
distributing wrappers, Blue Sky Memoranda and Legal Investment Surveys; (f) the
cost of preparing and printing stock certificates; (g) all fees and expenses of
the registrar and transfer agent of the Shares; and (h) all other costs and
expenses incident to the offering of the Shares or the performance of the
obligations of the Company under this Agreement and the Subscription Agreements
(including, without limitation, the fees and expenses of the Company’s counsel
and the Company’s independent accountants and the travel and other expenses
incurred by the Company and its personnel in connection with any “road show”
including, without limitation, any expenses advanced by the Placement Agents on
the Company’s behalf (which will be promptly reimbursed on the Closing Date)).

7. CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENTS AND THE PURCHASERS, AND
THE SALE OF THE SHARES. The respective obligations of the Placement Agents
hereunder, and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Shares, are subject to the accuracy, when made and as of the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any part thereof shall have been
issued and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act shall have been initiated or threatened by the Commission, and
all requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement or the
Prospectus or otherwise) shall have been complied with to the reasonable
satisfaction of the Representative; the Rule 462(b) Registration Statement, if
any, and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 5(a), and the Rule
462(b) Registration Statement, if any, shall have become effective immediately
upon its filing with the Commission; and FINRA shall have raised no objection to
the fairness and reasonableness of the terms of this Agreement or the
transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------

(b) No Placement Agent shall have discovered and disclosed to the Company on or
prior to the Closing Date that the Registration Statement or any amendment or
supplement thereto contains an untrue statement of a fact which, in the opinion
of counsel for the Placement Agents, is material or omits to state any fact
which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading, or that
the General Disclosure Package, or the Prospectus or any amendment or supplement
thereto contains an untrue statement of fact which, in the opinion of such
counsel, is material or omits to state any fact which, in the opinion of such
counsel, is material and is necessary in order to make the statements, in the
light of the circumstances in which they were made, not misleading.

(c) All corporate proceedings incident to the authorization, form and validity
of each of this Agreement, the Subscription Agreements, the Shares, the
Registration Statement, the General Disclosure Package, and the Prospectus and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(d) Goodwin Procter LLP shall have furnished to the Representative such
counsel’s written opinion and negative assurances statement, as counsel to the
Company, addressed to the Placement Agent and dated the Closing Date, in form
and substance reasonably satisfactory to the Placement Agent.

(e) At the time of the execution of this Agreement, the Representative shall
have received from Ehrhardt Keefe Steiner & Hottman PC, a letter, addressed to
the Placement Agents, executed and dated such date, in form and substance
satisfactory to the Representative (i) confirming that they are an independent
registered accounting firm with respect to the Company and its subsidiaries
within the meaning of the Securities Act and the Rules and Regulations and PCAOB
and (ii) stating the conclusions and findings of such firm, of the type
ordinarily included in accountants’ “comfort letters” to underwriters, with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus.

(f) On the effective date of any post-effective amendment to any Registration
Statement and on the Closing Date, the Representative shall have received a
letter (the “Bring-Down Letter”) from Ehrhardt Keefe Steiner & Hottman PC,
addressed to the Placement Agents and dated the Closing Date confirming, as of
the date of the Bring-Down Letter (or, with respect to matters involving changes
or developments since the respective dates as of which specified financial
information is given in the General Disclosure Package and the Prospectus, as
the case may be, as of a date not more than three (3) business days prior to the
date of the Bring-Down Letter), the conclusions and findings of such firm, of
the type ordinarily included in accountants’ “comfort letters” to underwriters,
with respect to the financial information and other matters covered by its
letter delivered to the Representative concurrently with the execution of this
Agreement pursuant to paragraph (e) of this Section 7.

 

21



--------------------------------------------------------------------------------

(g) The Company shall have furnished to the Placement Agents and the Purchasers
a certificate, dated the Closing Date, of its Chairman of the Board, its
President or a Vice President and its chief financial officer stating that
(i) such officers have carefully examined the Registration Statement, the
General Disclosure Package, and the Prospectus and, in their opinion, the
Registration Statement and each amendment thereto, at the Applicable Time and as
of the date of this Agreement and as of the Closing Date did not include any
untrue statement of a material fact and did not omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the General Disclosure Package, as of the Applicable Time and as
of the Closing Date, the Prospectus and each amendment or supplement thereto, as
of the respective date thereof and as of the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading, (ii) since the effective
date of the Registration Statement, no event has occurred which should have been
set forth in a supplement or amendment to the Registration Statement, the
General Disclosure Package or the Prospectus that has not been so set forth
therein, (iii) to the best of their knowledge after reasonable investigation, as
of the Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included or incorporated by
reference in the General Disclosure Package, any material adverse change in the
financial position or results of operations of the Company and its subsidiaries,
or any change or development that, singly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business or assets of the Company and its subsidiaries, except as set forth in
the Prospectus.

(h) Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and
(ii) there shall not have been any change in the capital stock or long-term debt
of the Company nor any of its subsidiaries, or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth in the General
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii) of this paragraph (h), is, in the judgment of the Representative, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Shares on the terms and in the manner contemplated
in the General Disclosure Package.

(i) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body

 

22



--------------------------------------------------------------------------------

which would prevent the issuance or sale of any of the Shares or materially and
adversely affect or potentially materially and adversely affect the business or
operations of the Company or its subsidiaries; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued which would prevent the issuance or sale of
any of the Shares or materially and adversely affect or potentially materially
and adversely affect the business or operations of the Company or its
subsidiaries.

(j) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, Nasdaq CM or the NYSE Arca or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,
(iii) any outbreak or material escalation of hostilities or acts of terrorism
involving the United States or a declaration by the United States of a national
emergency or war, or (iv) any other calamity or crisis or any material change in
general economic, political or financial conditions in the United States or
elsewhere, if the effect of such event specified in clause (iii) or (iv), in the
good faith judgment of the Placement Agents, is material and adverse and makes
it, impracticable or inadvisable to proceed with the completion of the sale of
and payment for the Shares on the Closing Date on the terms and in the manner
contemplated by this Agreement, in the General Disclosure Package and the
Prospectus.

(k) The Company shall have filed a Notification Form: Listing of Additional
Shares with the Nasdaq CM and shall have received no objection thereto from the
Nasdaq CM.

(l) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.

(m) The Placement Agents shall have received clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent as described
in the Pricing Prospectus.

(n) Prior to the Closing Date, the Company shall have furnished to the Placement
Agents such further information, opinions, certificates (including a Secretary’s
Certificate), letters or documents as the Representative shall have reasonably
requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

 

23



--------------------------------------------------------------------------------

8. INDEMNIFICATION AND CONTRIBUTION.

(a) The Company shall indemnify and hold harmless each Placement Agent, and each
of their respective directors, officers, members, employees, representatives and
agents, and each person, if any, who controls such Placement Agent within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Placement Agent Indemnified Parties,” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Placement Agent Indemnified Party may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, expense, liability, action, investigation or proceeding arises out of or
is based upon (A) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto or document incorporated
by reference therein, (B) the omission or alleged omission to state in any
Preliminary Prospectus, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein in light of (other than in the case of the Registration Statement) the
circumstances under which they are made not misleading, or (C) any untrue
statement or alleged untrue statement made by the Company in Section 5 hereof or
the failure by the Company to perform when and as required any agreement or
covenant contained herein, and shall reimburse the Placement Agent Indemnified
Party promptly upon demand for any legal fees or other expenses reasonably
incurred by that Placement Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from
any Preliminary Prospectus, any Registration Statement or the Prospectus, or any
such amendment or supplement thereto, made in reliance upon and in conformity
with written information furnished to the Company by the Placement Agents
specifically for use therein, which information the parties hereto agree is
limited to the Placement Agents’ Information. This indemnity agreement is not
exclusive and will be in addition to any liability, which the Company might have
under this Agreement or otherwise and shall not limit any rights or remedies
which may otherwise be available under this Agreement, at law or in equity to
each Placement Agent Indemnified Party.

(b) Each Placement Agent shall, severally and not jointly, indemnify and hold
harmless the Company and its directors, its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Company Indemnified Parties,” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss,

 

24



--------------------------------------------------------------------------------

claim, damage, expense, liability, action, investigation or proceeding arises
out of or is based upon (i) any untrue statement or alleged untrue statement of
a material fact contained in any Preliminary Prospectus, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, or
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
any Registration Statement or the Prospectus, or in any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein in light of (other than in the case of any Registration
Statement) the circumstances under which they are made not misleading, but in
each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agents specifically for use therein, which information the parties hereto agree
is limited to the Placement Agents’ Information, and shall reimburse the Company
Indemnified Party for any legal or other expenses reasonably incurred by such
party in connection with investigating or preparing to defend or defending
against or appearing as third party witness in connection with any such loss,
claim, damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred. This indemnity agreement is not exclusive and will be in
addition to any liability which the Placement Agents might otherwise have and
shall not limit any rights or remedies which may otherwise be available under
this Agreement, at law or in equity to the Company Indemnified Parties.
Notwithstanding the provisions of this Section 8(b), in no event shall any
indemnity by any Placement Agent under this Section 8(b) exceed the total of the
sum of the Placement Fee and Expense Allowance received by such Placement Agent
in accordance with Section 2.5.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been

 

25



--------------------------------------------------------------------------------

specifically authorized in writing by the Company in the case of a claim for
indemnification under Section 8(a) or Section 2.1 or the Placement Agents in the
case of a claim for indemnification under Section 8(b), (ii) such indemnified
party shall have been advised by its counsel that there may be one or more legal
defenses available to it which are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party has failed
to assume the defense of such action and employ counsel reasonably satisfactory
to the indemnified party within a reasonable period of time after notice of the
commencement of the action or the indemnifying party does not diligently defend
the action after assumption of the defense, in which case, if such indemnified
party notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of (or, in the case of a
failure to diligently defend the action after assumption of the defense, to
continue to defend) such action on behalf of such indemnified party and the
indemnifying party shall be responsible for legal or other expenses subsequently
incurred by such indemnified party in connection with the defense of such
action; provided, however, that the indemnifying party shall not, in connection
with any one such action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys at any time for all such indemnified parties (in
addition to any local counsel), which firm shall be designated in writing by the
Representative if the indemnified parties under this Section 8 consist of any
Placement Agent Indemnified Party or by the Company if the indemnified parties
under this Section 8 consist of any Company Indemnified Parties. Subject to this
Section 8(c), the amount payable by an indemnifying party under Section 8 shall
include, but not be limited to, (x) reasonable legal fees and expenses of
counsel to the indemnified party and any other expenses in investigating, or
preparing to defend or defending against, or appearing as a third party witness
in respect of, or otherwise incurred in connection with, any action,
investigation, proceeding or claim, and (y) all amounts paid in settlement of
any of the foregoing. No indemnifying party shall, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of judgment with respect to any pending or threatened action or any claim
whatsoever, in respect of which indemnification or contribution could be sought
under this Section 8 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party in form and
substance reasonably satisfactory to such indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. Subject to the provisions of the following sentence, no
indemnifying party shall be liable for settlement of any pending or threatened
action or any claim whatsoever that is effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with its written consent, if its consent has been unreasonably withheld or
delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In addition, if at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel,

 

26



--------------------------------------------------------------------------------

such indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated herein effected without its written consent if (i) such
settlement is entered into more than forty-five (45) days after receipt by such
indemnifying party of the request for reimbursement, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least thirty
(30) days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agents on the
other hand from the Offering, or (ii) if the allocation provided by clause
(i) of this Section 8(d) is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) of this Section 8(d) but also the relative fault of the Company on
the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agents on the other with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Shares
purchased under this Agreement (before deducting expenses) received by the
Company bear to the total of the sum of Placement Fee and the Expense Allowance
received by each Placement Agent in connection with the Offering, in each case
as set forth in the table on the cover page of the Prospectus. The relative
fault of the Company on the one hand and the Placement Agents on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or such Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agents for use in any Preliminary Prospectus, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, consists
solely of the Placement Agents’ Information. The Company and the Placement
Agents agree that it would not be just and equitable if contributions pursuant
to this Section 8(d) were to be determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage, expense, liability, action,
investigation or proceeding referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such

 

27



--------------------------------------------------------------------------------

loss, claim, damage, expense, liability, action, investigation or proceeding.
Notwithstanding the provisions of this Section 8(d), no Placement Agent shall be
required to contribute any amount in excess of the total of the sum of the
Placement Fee and the Expense Allowance received by such Placement Agent in
accordance with Section 2.5 less the amount of any damages which such Placement
Agent has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement, omission or alleged omission, act or alleged act or
failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Placement Agents’ obligations to contribute as
provided in this Section 8(d) are several in proportion to the amount of the
Placement Fee received by each of them and not joint.

9. TERMINATION. The obligations of the Placement Agents hereunder may be
terminated by the Representative, in its absolute discretion by notice given to
the Company prior to delivery of and payment for the Shares if, prior to that
time, any of the events described in Sections 7(h) or 7(j) have occurred or if
the Purchasers shall decline to purchase the Shares for any reason permitted
under the Subscription Agreements.

10. REIMBURSEMENT OF PLACEMENT AGENTS’ EXPENSES. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender any of the Shares
for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) the Purchasers shall decline to purchase the Shares for any
reason permitted under this Agreement or (d) the sale of the Shares is not
consummated because any condition to the obligations of the Purchasers or the
Placement Agents set forth herein is not satisfied or because of the refusal,
inability or failure on the part of the Company to perform any agreement herein
or to satisfy any condition or to comply with the provisions hereof, then, the
Company shall reimburse the Placement Agents for the reasonable and documented
fees and expenses of the Placement Agents’ counsel and for such other
out-of-pocket expenses as shall have been reasonably incurred by them in
connection with this Agreement and the proposed Offering up to a maximum
aggregate amount of $100,000, and upon demand the Company shall pay the full
amount thereof to the Representative on behalf of the Placement Agents. The
Representative acknowledges that the Company has advanced $50,000 to the
Representative, which shall be applied against any reimbursement under this
Section 10.

11. AUTHORITY OF THE REPRESENTATIVE. SCP and EGE each acknowledge and agree that
FFM will act as Representative under this Agreement and with respect to the sale
of the Units. Accordingly, SCP and EGE each authorize FFM to manage the Offering
and the sale of the Shares and to take such action in connection therewith as
FFM in its sole discretion deems appropriate or desirable.

 

28



--------------------------------------------------------------------------------

12. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees that:

(a) Each of the Placement Agent’s responsibility to the Company is several and
solely contractual in nature, the Placement Agents have been retained solely to
act as a placement agent in connection with the Offering and no fiduciary,
advisory or agency relationship between the Company and any Placement Agent has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether any Placement Agent has advised or is
advising the Company on other matters;

(b) the price of the Shares set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agents, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) it has been advised that the Placement Agents and each of their affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that no Placement Agent has any obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agents for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agents shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

13. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agents, the Company,
and their respective successors and assigns. This Agreement shall also inure to
the benefit of the Purchasers, which shall be third party beneficiaries hereof.
Notwithstanding anything to the contrary in this Agreement, as provided in the
Subscription Agreements, the determination as to whether any condition in
Section 7 hereof shall have been satisfied, and the waiver of any condition in
Section 7 hereof, may be made by the Representative in its sole discretion, and
any such determination or waiver shall be binding on each of the Purchasers and
shall not require the consent of any Purchaser. Nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any person, other
than the persons mentioned in the preceding sentences, any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
several indemnities of each Placement Agent shall be for the benefit of the
Company Indemnified Parties. It is understood that each Placement Agent’s
responsibility to the Company is solely contractual in nature and no Placement
Agent

 

29



--------------------------------------------------------------------------------

owes the Company, or any other party, any fiduciary duty as a result of this
Agreement. No purchaser of any Shares shall be deemed to be a successor or
assign by reason merely of such purchase.

14. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and each Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Shares.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 9, the indemnity, contribution and
reimbursement agreements contained in Sections 8 and 10, respectively, and the
covenants, representations, warranties set forth in this Agreement shall not
terminate and shall remain in full force and effect at all times.

15. NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Placement Agents, shall be delivered or sent by mail, telex,
facsimile transmission or email to Fordham Financial Management, Inc., 14 Wall
Street, New York, NY , Attention: General Counsel, Fax: 212-349-2550; and

(b) if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or email to Ampio Pharmaceuticals, Inc., 5445 DTC Parkway, Suite
925, Greenwood Village, Colorado 80111, Attention: Chief Financial Officer, Fax:
720-437-6501.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof, except that any such statement, request, notice or
agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.

16. DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading, (b) “subsidiary” has the meaning set forth in Rule 405 of the Rules and
Regulations and (c) “knowledge” means the knowledge of the directors and
officers of the Company after reasonable inquiry.

17. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and each Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company and each Placement Agent each hereby waive all right to trial by jury in
any legal proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating

 

30



--------------------------------------------------------------------------------

to this Agreement. The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and each Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.

18. PLACEMENT AGENTS’ INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agents’ Information
consists solely of the following information in the Prospectus: (i) the last
paragraph on the front cover page concerning the terms of the Offering; and
(ii) the statements concerning the Placement Agents contained in the first
paragraph, and concerning FFM under the sub-heading “Placement Agent Regulatory
Matters”, in each case under the heading “Plan of Distribution.”

19. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

20. GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Representative.

21. RESEARCH ANALYST INDEPENDENCE. The Company acknowledges that each of the
Placement Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that each of the Placement Agent’s
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their investment banking
division. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against any Placement
Agent with respect to any conflict of interest that may arise from the fact that
the views expressed by its independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Placement Agent’s investment banking
division. The Company acknowledges that each Placement Agent is a full service
securities firm and as such from time to time, subject to applicable securities
laws, rules and regulations, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the Company; provided, however, that nothing in this Section 21
shall relieve any Placement Agent of any responsibility or liability it may
otherwise bear in connection with activities in violation of applicable
securities laws, rules or regulations.

 

31



--------------------------------------------------------------------------------

22. EFFECTIVENESS OF THIS AGREEMENT; COUNTERPARTS. This Agreement shall become
effective upon the execution and delivery of this Agreement by the parties
hereto. This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument and such signatures may be delivered by
facsimile or PDF format via email.

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agent, kindly indicate your acceptance in the
space provided for that purpose below.

 

Very truly yours,

AMPIO PHARMACEUTICALS, INC.

By:

 

/s/ Michael Macaluso

  Name: Michael Macaluso   Title: Chairman of the Board

Accepted as of the date

first above written:

 

FORDHAM FINANCIAL MANAGEMENT, INC. By:  

/s/ William Baquet

  Name: William Baquet   Title: President & CEO

 

SUMMER STREET RESEARCH PARTNERS By:  

/s/ Alfred J. Sollami

  Name: Alfred J. Sollami   Title: President & CEO

 

EMERGING GROWTH EQUITIES, LTD. By:  

/s/ Gregory J. Berlacher

  Name: Gregory J. Berlacher   Title: President & CEO

 

33



--------------------------------------------------------------------------------

SCHEDULE A

Pricing Information

Number of Shares sold: 2,220,255

Purchase Price per Share: $4.25

 

34



--------------------------------------------------------------------------------

EXHIBIT A

Form of Subscription Agreement

[provided as Exhibit 10.2]

 

35